      6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 1 of 18



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

(1) SHELTER MUTUAL INSURANCE                         )
COMPANY,                                             )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )            19-cv-036-SPS
                                                            No. ________________
                                                     )
(1) THOMAS FRITZ D/B/A KTJ ESCORT;                   )
(2) LANDSTAR RANGER, INC.;                           )
(3) NELLIE GARCIA; (4) FELICIA ROJAS;                )
(5) KRISTIAN PESCADERO; and                          )
(6) BOBBY RHODES, JR.                                )
                                                     )
                       Defendants.                   )


                     COMPLAINT FOR DECLARATORY JUDGMENT
       The Plaintiff, Shelter Mutual Insurance Company (“Shelter”), by and through its attorneys

of record, Steidley & Neal, P.L.L.C., respectfully files its Complaint for Declaratory Judgment,

and in support states as follows:

                                I. JURISDICTION AND VENUE

       1.      This is an action for declaratory relief that is filed pursuant to the Declaratory

Judgment Act, 28 U.S.C.§ 2201, to determine a real, existing and judiciable controversy that

currently exists between the parties with respect to Shelter’s obligations under liability coverage

of a commercial general liability policy, as described below.

       2.      Shelter is a corporation organized and existing under the laws of Missouri, with its

principle place of business in Missouri.

       3.      At all relevant times, Defendant Thomas Fritz d/b/a KTJ Escort has been a citizen

of the State of Oklahoma, who resides within the Eastern District of Oklahoma.
      6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 2 of 18



       4.         At all relevant times, Defendant Landstar Ranger, Inc. is a foreign corporation, with

its principal place of business in the State of Florida.

       5.         At all relevant times, Defendants Nellie Garcia, Felicia Rojas and Kristian

Pescadero have resided in and are citizens of the State of Texas.

       6.         At all relevant times, Defendant Bobby Rhodes, Jr. has been a resident of the State

of Texas.

       7.         The insurance coverage dispute that is the subject of this action arises from a

contract that was issued to Defendant Thomas Fritz d/b/a KTJ Escort in Coalgate, Oklahoma,

which names Thomas Fritz d/b/a KTJ Escort as the named insured, and Landstar Companies, Inc.,

an additional insured under that Oklahoma policy, by requirement of Landstar’s contract with KTJ

Escort, an Oklahoma entity. Any interest of Defendants Garcia, Rojas and Pescadero for insurance

proceeds arises from and is related to the insurance contract issued in Oklahoma and based on

claims asserted against Oklahoma citizen, Thomas Fritz d/b/a KTJ Escort.

       8.         Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction over this

action. The principal amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest, attorney fees, and costs. Furthermore, the insurance coverage dispute that is the subject

matter of this action is between citizens and entities of different states. There is complete diversity

of citizenship.

       9.         Venue is proper in the Eastern District of Oklahoma pursuant to 28 U.S.C. §1391(b)

and 28 U.S.C. § 116.

       10.        Each of the Defendants named in this Complaint have an interest in the outcome of

this declaratory judgment action, and are proper parties to this action.

                                II.     THE SUBJECT INSURANCE POLICY



                                                    2
      6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 3 of 18



          11.    Shelter issued a General Liability Insurance Policy to Thomas Fritz, d/b/a KTJ

Escort, policy number 35-XX-XXXXXXX-1, in Coalgate, Oklahoma, with effective dates of March 5,

2017 to March 5, 2018. (“The policy”). A copy of the subject policy is attached as Exhibit 1.

          12.     The policy provided Commercial General Liability Coverage.             The general

aggregate coverage provided under Coverage A of the policy is subject to $1,000,000 liability

coverage limits and is subject to all the terms, conditions, and exclusions contained within the

policy.    The policy provides Medical Expense coverage of $5,000 for any one person, subject to

all the terms, conditions, and exclusions contained within the policy.

          13.    The policy contains the following terms:

                 SECTION I – COVERAGES

                 COVERAGE A – BODILY INJURY AND PROPERTY

                 DAMAGE LIABILITY

                    1. Insuring Agreement

                    a.  We will pay those sums that the insured becomes legally obligated to pay
                       as damages because of “bodily injury” or “property damage” to which this
                       insurance applies. We will have the right and duty to defend the insured
                       against any “suit” seeking those damages. However, we will have no duty
                       to defend the insured against any “suit” seeking damages for “bodily injury”
                       or “property damage” to which this insurance does not apply. . . .
                                                        ***
                    b. This insurance applies to “bodily injury” and “property damage” only if:
                       (1) The “bodily injury” or “property damage” is caused by an “occurrence”
                           that takes place in the “coverage territory”;
                       (2) The “bodily injury” or “property damage” occurs during the policy
                           period;
                                                          ***
                    e. Damages because of bodily injury” include damages claimed by any person,
                       organization, for care, loss of services or death resulting at any time from the
                       “bodily injury.”
                    (Policy, p. 1, Section I, (1)).

                                                      3
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 4 of 18



                                                        ***
                  COVERAGE C – MEDICAL PAYMENTS
                  1. Insuring Agreement
                     a. We will pay medical expenses as described below for “bodily injury”
                         caused by an accident:
                         (1) On premises you own or rent;
                         (2) On ways next to premises you own or rent;
                         (3) Because of your operations; provided that:
                                     (a) The accident takes place in the “coverage territory” and
                                         during the policy period;
                                     (b) The Expenses are incurred and reported to us within
                                         one year of the date of the accident; and
                                     (c) The injured person submits to examination, at our
                                         expense, by physicians of our choice as often as we
                                         reasonably require.
                     b. We will make these payments regardless of fault. These payments
                         will not exceed the applicable limits of insurance. We will pay
                         reasonable expenses for:
                         (1) First aid administered at the time of an accident;
                         (2) Necessary medical, surgical, X-ray and dental services, including
                             prosthetic devices; and
                         (3) Necessary ambulance, hospital, professional nursing and funeral
                             services.
                  2. Exclusions
                     We will not pay expenses for “bodily injury””
                     g. Coverage A Exclusion

                       Excluded under Coverage A.
                                                   ***
       14.    The policy provides further Supplementary Payments, Coverage A and B,

incorporated herein which provide in part:

             SUPPLEMENTARY PAYMENTS – COVERAGES A AND B

                                                      ***

              2. If we defend an insured against a “suit” and an indemnitee of the insured is also
              named as a party to the “suit”, we will defend that indemnitee if all of the following
              conditions are met:


                                                4
6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 5 of 18



              a. The “suit” against the indemnitee seeks damages for which the insured
              has assumed the liability of the indemnitee in a contract or agreement that
              is an “insured contract”;
              b. This insurance applies to such liability assumed by the insured;
              c. The obligation to defend, or the cost of the defense of, that indemnitee,
              has also been assumed by the insured in the same “insured contract”;
              d. The allegations in the “suit” and the information we know about the
              “occurrence” are such that no conflict appears to exist between the interests
              of the insured and the interests of the indemnitee;
              e. The indemnitee and the insured ask us to conduct and control of the
              defense of that indemnitee and against such “suit” and agree that we can
              assign the same counsel to defend the insured and the indemnitee; and
              f. The indemnitee:
              (1) Agrees in writing to:
                      (a) Cooperate with us in the investigation, settlement or defense of
                      the “suit”;
                      (b) Immediately send us copies of any demands, notices,
                      summonses or legal papers received in connection with the “suit”;
                      (c) Notify any other insurer whose coverage is available to the
                      indemnitee; and
                      (d) Cooperate with us with respect to coordinating other applicable
                      insurance available to the indemnitee; and
              (2) Provides us with written authorization to:
                      (a) Obtain records and other information related to the “suit”; and
                      (b) Conduct and control the defense of the indemnitee in such “suit.”
       So long as the above conditions are met, attorneys’ fees incurred by us in the
       defense of that indemnitee, necessary litigation expenses incurred by us and
       necessary litigation expenses incurred by the indemnitee at our request will be paid
       as Supplementary Payments. Notwithstanding the provisions of Paragraph 2.b.(2)
       of Section I – Coverage A – Bodily Injury And Property Damage Liability, such
       payments will not be deemed to be damages for “bodily injury” and “property
       damage” and will not reduce the limits of insurance. Our obligation to defend an
       insured’s indemnitee and to pay for attorneys’ fees and necessary litigation
       expenses as Supplementary Payments ends when we have used up the applicable
       limit of insurance in the payment of judgments or settlements or the conditions set
       forth above, or the terms of the agreement described in Paragraph f. above, are no
       longer met.
                                          5
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 6 of 18




       15.    The policy provides that ““You” and “your” are defined to refer to the Named

Insured shown on the declarations, and any other person or organization qualifying as a named

insured. (Policy, p. 1). Thomas Fritz d/b/a KTJ Escort is identified in the Declarations as the

Named Insured under the Policy.

       16.    Under the policy, “Insured” means any person qualifying as an insured under the

Policy’s Section II, Who Is An Insured. Section II- Who Is An insured provides:

              SECTION II – WHO IS AN INSURED:

                     1.      If you are designated in the Declarations as:
                     a.      An individual, you and your spouse are insureds, but only with
                     respect to the conduct of a business of which you are the sole owner.

                     2.      Each of the following is also an insured:

                     a.      Your “volunteer workers” only while performing duties related to
                     the conduct of your business, or your “employees”,” other than either of
                     your “executive officers” (if you are an organization other than partnership,
                     joint venture or limited liability company) or your managers (if you are a
                     limited liability company), but only for acts within the scope of their
                     employment by you or while performing duties related to the conduct of
                     your business. However, none of these “employees” or “volunteer workers”
                     are insureds for:

                           (1)       “Bodily injury” or personal advertising injury”:

                                 (a) To you, to you partners or members (if you are a partnership
                                 or joint venture), to your members (if you are a limited liability
                                 company), to a co-“employee” while in the course of his or her
                                 employment or performing duties related to the conduct of your
                                 business, or to your other “volunteer workers” while performing
                                 duties related to the conduct of your business.
                                                    ***
       17.    Under the policy definitions, the following terms are defined in relevant part:

              SECTION V – DEFINITIONS

                                                6
6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 7 of 18



       2.    “Auto” means:

             a. A land motor vehicle, trailer or semitrailer designed for travel on public
             roads, including any attached machinery or equipment; or

             b. Any other land vehicle that is subject to a compulsory or financial
             responsibility law or other motor vehicle insurance law where it is licensed
             or principally garaged.

             However, “auto” does not include “mobile equipment.”
                                           ***

       5.     “Employee” includes a “leased worker.” “Employee” does not include a
             “temporary worker”. (Policy, p. 9, Section V(5)).
                                            ***
       9.    “Insured contract” means;
             a. a contract for a lease of premises. . . . .
             b. A sidetrack agreement;
             c. Any easement or license agreement, except in construction or demolition
             operations on or within 50 feet of a railroad;
             d. An obligation, as required by ordinance to identify a municipality, except
             in connection with work for a municipality;
             e. An elevator maintenance agreement;
             f. That part of any other contract or agreement pertaining to your business
             (including an indemnification of a municipality in connection with work
             performed for a municipality) under which you assume the tort liability of
             another party to pay for “bodily injury” or “property damage” to a third
             person or organization. Tort liability means a liability that would be
             imposed by law in the absence of any contract or agreement.
             Paragraph f. does not include that part of any contract or agreement:
                     (1) That indemnifies a railroad . . . .

                     (2) That indemnifies an architect, engineer, or surveyor. . . .

                     (3) Under which the insured, if an architect, engineer, or surveyor,
                         assumes liability for an injury or damage. . . .

       10.    “Leased worker” means “a person leased to you by a labor leasing firm
             under an agreement between you and the labor leasing firm, to perform
             duties related to the conduct of your business.” “Leased worker” does not
             include a “temporary worker.”

                                         7
6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 8 of 18



       11.   “Loading or unloading” means the handling of property:
             a. After it is moved from the place where it is accepted for movement into
             or onto an aircraft, watercraft or “auto”;
             b. While it is in or on an aircraft, watercraft or “auto”; or
             c. While it is being moved from an aircraft, watercraft or “auto” to the
             place where it is finally delivered;
             but “loading or unloading” does not include the movement of property by
             means of a mechanical device, other than a handtruck, that is not attached
             to the aircraft, watercraft or “auto.”
       12.    “Mobile equipment” means any of the following types of land vehicles,
             including any attached machinery or equipment:
                    a. Bulldozers, farm machinery, forklifts and other vehicles
                    designed for use principally off public roads;
                    b.    Vehicles maintained for use solely on or next to premises
                    you own or rent;
                    c. Vehicles that travel on crawler treads;
                    d. Vehicles, whether self-propelled or not, maintained primarily to
                    provide mobility to permanently mounted:
                    (1) Power cranes, shovels, loaders, differs or drills; or
                    (2) Road construction or resurfacing equipment such as graders,
                    scrapers or rollers;
                    e. Vehicles not described in Paragraph a., b., c. or d. above that
                    are maintained primarily to provide mobility to permanently
                    attached equipment of the following types:
                    (1) Air compressors, pumps and generators, including spraying,
                    welding, building, cleaning, geophysical exploration, lighting and
                    well servicing equipment; or
                    (2) Cherry pickers and similar devices used to raise or lower
                    workers;
                    f. Vehicles not described in Paragraph a., b., c. or d. above
                    maintained primarily for purposes other than the transportation of
                    persons or cargo.
             However, self-propelled vehicles with the following types of permanently
             attached equipment are not “mobile equipment” but will be considered
             “autos”:
             (1) Equipment designed primarily for:
                    (a) Snow removal;
                                        8
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 9 of 18



                                (b) Road maintenance, but not construction or resurfacing; or
                                (c) Street cleaning;
                        (2) Cherry pickers and similar devices mounted on an automobile or truck
                            chassis and used to raise or lower workers; and
                        (3) Air compressors, pumps and generators, including spraying, welding,
                            building, cleaning, geophysical exploration, lighting and well servicing
                            equipment.
                        However, “mobile equipment” does not include any land vehicles that are
                        subject to a compulsory or financial responsibility law or other motor
                        vehicle insurance law where it is licensed or principally garaged. Land
                        vehicles subject to a compulsory or financial responsibility law or other
                        motor vehicle insurance law are considered “autos.”


                13.     “Occurrence” means an accident, including continuous or repeated
                        exposure to substantially the same general harmful conditions.
                                                        ***
                19.     “Temporary worker” is a “person who is furnished to you to substitute for
                        a permanent “employee” on leave or to meet seasonable or short-term
                        workload conditions.” Id. at p. 11, Section V(19).
                22.     “Your work”:
                        a.     Means:
                        (1) Work or operations performed by you or on your behalf; and
                        (2) Materials, parts or equipment furnished in connection with such work or
                        operations.
                        b.     Includes:
                        (1) Warranties or representations made at any time with respect to the
                        fitness, quality, durability, performance or use of “your work”; and
                        (2) The providing of or failure to provide warnings or instructions.
       18.      The policy contains a CGL Endorsement CG which amends Section II – Who Is

An Additional Insured as follows:

             A. Section II – Who is An Insured is amended to include as an additional insured
                the person(s) or organization(s) shown in the Schedule, but only with respect to
                liability for “bodily injury”, “property damages” or “personal advertising injury”
                caused in whole or in part by:
             1. Your acts or omissions; or
             2. The acts or omissions of those acting on your behalf;


                                                  9
    6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 10 of 18



                  in the performance of your ongoing operations for the additional insured(s) at the
                  location(s) designated above.
             However:
             1.  The insurance afforded to such additional insured only applies to the extent
                permitted by law; and
             2. If coverage provided to the additional insured is required by a contract or
                agreement, the insurance afforded to such additional insured will not be broader
                than that which you are required by the contract or agreement to provide for such
                additional insured.
(CG 20 10 0413, Additional Insured – Endorsement).
       19.        Landstar Companies is listed on the policy declarations as an additional insured.

KTJ Escort’s contract with Landstar Ranger, Inc. defines Landstar Companies to include Landstar

Ranger, Inc.

       20.        The Policy contains exclusions which state, in part:

                  Coverage A – Bodily Injury and Property

                  Damage Liability

                         2. Exclusions

                         This insurance does not apply to:
                         2.b.    Contractual Liability
                          “Bodily injury” or “property damage” for which the insured is
                          obligated to pay damages by reason of the assumption of liability
                          in a contract or agreement. This exclusion does not apply to
                          liability for damages:
                         (1)    That the insured would have in the absence of the contract
                         or agreement; or

                         (2)    Assumed in a contract or agreement that is an “insured
                         contract”, provided that the “bodily injury” or property damage”
                         occurs subsequent to the execution of the contract or agreement. .
                         ..

                         (Policy, p.
                                                       ***

                                                  10
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 11 of 18



                        2. g.   Aircraft, Auto or Watercraft
                        An endorsement amends exclusion 2.g. to provide:
                        Exclusions:

                        This insurance does not apply to:

                       (3)   Aircraft (Other than Unmanned Aircraft), Auto or
                       Watercraft

                        “Bodily injury” or “property damage’ arising out of the ownership,
                        maintenance, use or entrustment to others of any aircraft (other than
                        “unmanned aircraft”), “auto” or watercraft owned or operated by or
                        rented or loaned to any insured. Use includes operation and
                        “loading or unloading.”

                        This Paragraph g.(2) applies even if the claims against any insured
                        allege negligence or other wrongdoing in the supervision, hiring,
                        employment, training or monitoring of others by that insured, if the
                        “occurrence” which caused the “bodily injury” or “Property
                        damage” involved the ownership, maintenance, use or entrustment
                        to others of any aircraft (other than “unmanned aircraft”), “auto” or
                        watercraft that is owned or operated by or rented or loaned to any
                        insured.

                 This Paragraph g.(2) does not apply to:

                                                    ***
                        (e) “Bodily injury” or “property damage” arising out of:

                          (i) The operation of machinery or equipment that is attached to,
                        or part of, a land vehicle that would qualify under the definition of
                        “mobile equipment” if it were not subject to a compulsory or
                        financial responsibility law where it is licensed or principally
                        garaged; or

                          (ii) The operation of any of the machinery or equipment listed
                        in the Paragraph f.(2) or f.(3) of the definition of “mobile
                        equipment.”
                          (Policy, Endorsement CG 21 09 06 15).
           21.   The policy provides the following terms regarding other insurance, stated

in part:
                                                 11
6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 12 of 18



       4. Other insurance

       If other valid and collectible insurance is available to the insured for a loss
       we cover under Coverage A or B of this Coverage Part, our obligations are
       limited as follows:
               a. Primary Insurance
                   This insurance is primary except when Paragraph b. below
                   applies. If this insurance is primary, our obligations are not
                   affected unless any of the other insurance is also primary. Then,
                   we will share with all other insurance by the method described
                   in Paragraph c. below.

              b.   Excess Insurance

                        (1) This insurance is excess over:
                             (a) Any of the other insurance, whether primary,
                                  excess, continent or on any other basis:
                                     (i)     That is Fire, Extended Coverage,
                                             Builder’s Risk, Installation Risk or
                                             similar coverage for “your work”;
                                             ***
                                      (iv) If the loss raises out of the maintenance
                                      or use of aircraft, “autos” or watercraft to the
                                      extent not subject to Exclusion g. of Section
                                      I – Coverage A – Bodily Injury And Property
                                      Damage Liability.
                              (b) Any other primary insurance available to you
                                  covering liability for damages arising out of the
                                  premises or operations, or the products and
                                  completed operations, for which you have been
                                  added as an additional insured.
                      (2)     When this insurance is excess, we will have no duty
                      under Coverages A or B to defend the insured against any
                      “suit” if any other insurer has a duty to defend the insured
                      against that “suit.” If no other insurer defends, we will
                      undertake to do so, but we will be entitled to the insured’s
                      rights against all those other insurers.

                      (3)     When this insurance is excess over other insurance,
                      we will pay only our share of the amount of the loss, if any,
                      that exceeds the sum of:


                                         12
    6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 13 of 18



                                      (a) The total amount that all such other insurance
                                      would pay for the loss in the absence of this
                                      insurance; and
                                     (b) The total of all deductible and self-insured
                                     amounts under all that other insurance.
                             (4)      We will share the remaining loss, if any, with any
                             other insurance that is not described in this Excess Insurance
                             provision and that was not bought specifically to apply in
                             excess of the Limits of Insurance shown in the Declarations
                             of this Coverage Part.

                      c.     Method of Sharing

                      If all of the other insurance permits contributes by equal shares, we
                      will follow this method also. Under this approach each insurer
                      contributes equal amounts until it has paid its applicable limit of
                      insurance or none of the loss remains, whichever comes first.

                      If any of the other insurance does not permit contribution by equal
                      shares, we will contribute by limits. Under this method, each
                      insurer’s share is based on the ration of its applicable limit of
                      insurance to the total applicable limits of insurance of all insurers.
                           III. THE UNDERLYING ACCIDENT

       22.    On or about April 10, 2017, non-party Curtis Blake Grimm was involved in a motor

vehicle accident with Defendants Nellie Garcia, Felicia Rojas, and Kristian Pescadero on U.S. I0

Access Road in Bexar County, Texas.

       23.    On May 5, 2015, Defendants Garcia, Rojas and Pescadero filed a civil action in

Bexar County, Texas, Cause No. 2017-CI08047(“Texas action”) arising from the accident against

Defendant Landstar Ranger, Inc. and non-party Curtis Blake Grimm.             Through subsequent

amendments to their Petition, Garcia, Rojas, and Pescadero have added as Defendant KTJ Escort-

N-Truck Security, Defendant Bobby Rhodes, and non-parties Cross Country Escort Service, and

Safety First Permit Solution, LLC.



                                               13
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 14 of 18



       24.     In their Third Amended Petition in the Texas action, Garcia, Rojas, and Pescadaro

allege that Curtis Blake Grimm was driving a tractor-trailer owned by Landstar Ranger, Inc., and

was acting in the scope of his employment with Landstar at the time of the accident. Garcia, Rojas

and Pescadero allege that Mr. Grimm lost control of his load which caused it to come off the dolly

supporting the rear of the load, and that Grimm dragged the load on the access road of Highway

90, leaving the dolly behind.

       25.     Garcia, Rojas and Pescadero allege in the Texas action that the tractor-trailer

involved in the accident was accompanied by an escort vehicle driven by Bobby Rhodes. They

allege that the driver of the escort vehicle was negligent, and caused Grimm to take evasive action

which partially contributed to subsequent series of events that caused the load to become unsecured

from the dolly.     Garcia, Rojas and Pescadaro allege they collided with the dolly and sustained

severe injuries to their person.

       26.     Garcia, Rojas and Pescadero allege in the Texas action that Cross Country, KTJ

Escort, Safety First Permit Solutions and Bobby Rhodes were jointly contracted with Landstar for

escort services for the load contracted by Grimm.

       27.     Garcia, Rojas and Pescadero also allege in the Texas action that non-party Bobby

Rhodes was an employee of KTJ Escort Services, Cross Country, and Safety First Permit

Solutions.

       28.     The Third Amended Petition asserts a claim of negligence against Bobby Rhodes,

KTU Escort, Cross Country and Safety First Permit Solutions, LLC for the alleged negligence of

Rhodes, based on the doctrine of respondeat superior.

       28.     The Third Amended Petition in the Texas action asserts a claim of Negligence

against Landstar Ranger, Inc. under the doctrine of respondeat superior for the acts of Curtis

Grimm.
                                                14
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 15 of 18



       29.     The Third Amended Petition in the Texas Action asserts claims of negligence

against Landstar for:

       a. Negligent hiring of Defendant Grimm, in violation of 49 C.F.R. § 391.11, 391.21,
       391.23 and 391.31.
       b. Negligent training of Defendant Grimm;
       c. Negligent supervision and monitoring of Defendant Grimm;
       d. Defendant Landstar failed to implement and or enforce adequate safety programs
       for the prevention of collision by Commercial Defendant’s employees in the
       violation of motor carrier fleet industry standards;
       e. Defendant Landstar failed to have an adequate safety program in place to ensure
       that an effective ongoing monitoring and training of its drivers occurred;
       f. Defendant Landstar had a cellular phone policy in place but engaged in the practice
       and pattern of failing to enforce such policy and to allow its employees to knowingly
       violate that cellular policy;
       g. Defendant Landstar failed to ensure Defendant Grimm was trained or aware of
       specific company policies for transporting windmill towers; and
       h. Any such other acts of negligence as are indicated from the facts alleged herein
       and that may be shown at trial.

       30.     The Texas action asserts a claim of negligence and negligence per se against Curtis

Grimm, individually and as an employee of Landstar, alleging his “negligent, careless and reckless

disregard of duty by Defendant Grimm individually and as agent, servant, and/or employee of

Commercial Defendant consisted of, but is not limited to, the following acts or omissions:

       a. in failing to keep a proper lookout or such lookout that a person of ordinary
       prudence would have maintained under same or similar circumstances; in
       obstructing a highway contrary to what an ordinary person would have done under
       the same or similar circumstances, in violation of Texas Transportation Code §
       545.302 and Texas Penal code § 42.03.
       b. in failing to make safe decisions while driving.
       c. in failing to activate hazard warning devices within 10 minutes behind the
       obstructing dolly in violation of 49 C.F.R. § 392.22
       d. in driving his vehicle in willful or wanton disregard for the safety of persons
       and/or property, including Plaintiffs and their vehicle in violation of Texas
       Transportation Code § 545.401;
       in failing to communicate with the escort vehicle to ensure safe entrance onto
       Highway 90 from the on ramp;
       f. in failing to safely secure his cargo in violation in violation of [sic] of 49 C.F.R.
       § 393.106; and
       g.       any such other acts of negligence as are indicated from the facts alleged
       herein and that may be shown at trial.
                                                 15
     6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 16 of 18




          31.    The Texas action asserts a claim of gross negligence against the collective

“Defendants”.

          32.    Garcia, Rojas, and Kristian Pescadero allege in the Texas action that they have

suffered bodily injury and seek monetary relief of over $1,000,000 dollars in monetary damages.

They seek actual damages and exemplary damages, together with prejudgment interest, post

judgment interests, costs of court, and other further relief to which they may be entitled at law or

equity.

          33.     Mr. Fritz d/b/a KTJ Escort tendered the lawsuit to Shelter. Shelter has and

continues to provide a defense to Mr. Fritz, but has reserved the right to deny coverage to Mr. Fritz

d/b/a KTJ Escort for both defense and indemnity.

          34.     Shelter has alerted Landstar of its additional insured status and has offered a

defense, but has reserved the right to deny coverage to Landstar for both defense and indemnity.

          35.    Shelter has alerted of the claim against him and the allegation that he is employed

by KTJ Escort, and has offered a defense, but has reserved the right to deny coverage to Rhodes

for both defense and indemnity.

                  IV. SHELTER’S REQUEST FOR DECLARATORY JUDGMENT

          36.    Shelter denies that either Oklahoma law or the terms of the policy require Shelter

to provide liability coverage, either for defense or indemnity, to KTJ Escort, its alleged employees,

including Bobby Rhodes, or Landstar for the claims of Garcia, Rojas and Pescadero for claims

arising from the April 10, 2018 accident.

          37. Shelter seeks a declaration of its rights and obligations under the policy with respect

to the underlying suit.




                                                  16
    6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 17 of 18



       38. Specifically, Shelter requests that the Court enter into a judgment that declares as

follows:

       a.     That the policy does not provide liability coverage to Thomas Fritz d/b/a KTJ

       Escort, Landstar Ranger, Inc., or Bobby Rhodes because the claims of Defendants Garcia,

       Rojas, and Pescadero arise out of the ownership, maintenance, use or entrustment to other

       of any auto owned or operated by or rented or loaned to any insured, and are excluded from

       coverage under the policy;

       b. That the policy also excludes liability coverage for damages assumed by contract or

       agreement, that does not meet the definition of insured contract;

       c. That Oklahoma public policy would preclude indemnification of Thomas Fritz d/b/a

       KTJ Escort or Landstar Ranger Inc. for any award punitive damages based on acts of

       independent negligence by Fritz d/b/a KTJ Escort, independent of any vicarious liability

       Fritz d/b/a KTJ may have for the acts of an employee in the course and scope of

       employment;

       d. That Oklahoma public policy would preclude indemnification of Bobby Rhodes an

       award of punitive damages.

       e.     That the policy does not provide liability coverage to Landstar Ranger, Inc. for

       bodily injury or property damage caused by the acts or omissions of Landstar or its

       employees;

       f.     That the policy provides coverage to Landstar Ranger, Inc., as an additional

       insured, only for bodily injury or property damage caused in whole or in part by Thomas

       Fritz d/ba/ KTJ’s acts or omissions or acts or omission of those acting on behalf of Thomas

       Fritz d/b/a KTJ in performance of ongoing operations on behalf of Landstar.



                                               17
6:19-cv-00036-SPS Document 2 Filed in ED/OK on 01/30/19 Page 18 of 18



 g.     That Shelter does not owe defense to Thomas Fritz d/b/a KTJ Escort, Landstar

 Ranger, Inc., or Bobby Rhodes regarding the claims of Garcia, Rojas, and Pescadero in the

 Texas Action.

                                      Respectfully submitted,

                                      STEIDLEY & NEAL, P.L.L.C.


                               By:    s/ Stacie L. Hixon________________
                                      Stacie L. Hixon, OBA #19477
                                      slh@steidley-neal.com
                                      Douglas R. Scott, OBA #20325
                                      drs@steidley-neal.com
                                      CityPlex Towers, 53rd Floor
                                      2448 East 81st Street
                                      Tulsa, Oklahoma 74137
                                      (918) 664-4612 telephone
                                      (918)664-4133 facsimile

                                      Attorneys for Plaintiff




                                        18
